Deny and Opinion Filed July 30, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00890-CV

                               IN RE BOBBY DUNCAN, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-53157-2014

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus raising various complaints regarding the

actions of the trial court in the suit affecting the parent-child relationship. Ordinarily, to obtain

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). We conclude relator has failed to establish his right to

mandamus relief. We deny the petition.




150890F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE